Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 3, 2020                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  159804                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159804
                                                                    COA: 348217
                                                                    St. Clair CC: 18-000145-FC
  JASON JAY ROBINSON,
            Defendant-Appellant.

  _________________________________________/

         By order of November 20, 2019, the prosecuting attorney was directed to answer
  the application for leave to appeal the May 15, 2019 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Court of Appeals for consideration, as on leave granted, of
  whether the St. Clair Circuit Court correctly scored Offense Variable (OV) 1, MCL
  777.31, and OV 3, MCL 777.33. See People v McGraw, 484 Mich. 120, 135 n 45 (2009).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 3, 2020
           a0224
                                                                               Clerk